Citation Nr: 0912461	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1972 and from September 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and June 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Veteran perfected his appeal in regard to the issues on 
the cover page in May 2006.  He requested that he be afforded 
a Travel Board hearing.

The Veteran was scheduled for a hearing in January 2009 and 
provided notice of the hearing date on December 12, 2008.  
The Veteran submitted a statement that was received at the RO 
on December 29, 2008, wherein he withdrew his request for a 
hearing.  

A copy of the Veteran's statement was received at the Board 
in February 2009.  Given the Veteran's expressed intentions 
regarding his hearing, the Board finds that the request for a 
hearing is withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The Veteran also submitted additional medical evidence 
pertaining to the hypertension issue with his statement of 
December 2008.  The Veteran's representative waived 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  The Veteran later submitted medical 
treatise information regarding his hypertension in January 
2009 that was received at the Board in February 2009.  He did 
not waive consideration of this evidence.  However, in light 
of the requirement to remand the hypertension issue, the AOJ 
will have the opportunity to consider all of the evidence 
submitted by the Veteran.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's appeal was certified to the Board in 
November 2008.

2.  The Veteran provided written notice that he wanted to 
withdraw his appeal in regard to the issues involving the 
ratings for his service-connected peripheral neuropathy 
disabilities of the lower extremities in December 2008. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for a 
rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal for a 
rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity have been met.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 
20.204 (2008).

The Veteran perfected his appeal in regard to the issues on 
the cover page in May 2006.  His case was certified on appeal 
to the Board in November 2008.  The claims folder was 
retained at the RO in anticipation of the Veteran's hearing 
that was scheduled for January 2009.

The Veteran submitted a statement in support of his claim in 
December 2008.  He withdrew his request for a Travel Board 
hearing at that time.  He also stated that he wanted to 
withdraw his appeal in regard to the two issues involving the 
disability ratings for his service-connected peripheral 
neuropathy disabilities of the right and left lower 
extremities.

The Veteran's statement demonstrates his clear intention to 
withdraw his appeal as to those two issues.  Consequently, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to the issues of ratings 
in excess of 10 percent for service-connected peripheral 
neuropathy of the right and left lower extremities.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, as it pertains to those issues, and the Veteran's 
appeal as to those two issues is dismissed.  38 U.S.C.A. 
§ 7105.


ORDER

The Veteran's appeal for entitlement to a disability rating 
in excess of 10 percent for peripheral neuropathy of the 
right lower extremity is dismissed.

The Veteran's appeal for entitlement to a disability rating 
in excess of 10 percent for peripheral neuropathy of the left 
lower extremity is dismissed.


REMAND

The Veteran submitted a statement reporting that he was on 
medication for his hypertension in October 2004.  The RO 
construed the statement as a claim for entitlement to service 
connection for hypertension and wrote to the Veteran in 
October 2004.  

The letter was intended to provide the notice required by the 
Veterans Claims Assistance Act (VCAA).  The notice letter 
informed the Veteran of the evidence/information required to 
establish service connection for hypertension on a direct 
basis.

The Veteran was service connected for diabetes mellitus and 
posttraumatic stress disorder (PTSD) at the time of his claim 
in October 2004.  

The Veteran was afforded a VA examination that assessed the 
status of his diabetes mellitus in December 2004.  The 
examiner noted that the Veteran had been diagnosed with 
hypertension but stated that this was essential hypertension 
and unrelated to the Veteran's diabetes mellitus.  

The RO denied entitlement to service connection for 
hypertension, on a direct basis, in May 2005.  The Veteran 
submitted a statement in July 2005 wherein he noted the 
denial of service connection for his hypertension.  He 
alleged that his service-connected PTSD, along with a sleep 
disorder, had elevated his hypertension.  The RO issued a 
letter informing the Veteran about his options for a Decision 
Review Officer review of his case in July 2005.  The Board 
construes the statement as a notice of disagreement (NOD) 
with the rating decision of May 2005.  The Board notes that 
the RO also construed the statement as an NOD as detailed in 
the statement of the case (SOC) issued in April 2006.

The Veteran submitted a statement in November 2005 wherein he 
raised several new issues for consideration.  The RO wrote to 
the Veteran in January 2006.  The letter informed the Veteran 
that his claim for service connection for hypertension was 
previously denied in May 2005.  He was further informed that 
he needed to submit new and material evidence to reopen his 
claim.  

The RO issued a SOC in April 2006.  The SOC acknowledged the 
date of claim in October 2004.  The SOC also acknowledged the 
date of the rating decision on appeal for hypertension as May 
2005.  The SOC further noted the Veteran's NOD was received 
in July 2005.  The RO denied service connection for 
hypertension on both a direct and secondary basis.  The 
determination was that neither the Veteran's service-
connected diabetes mellitus nor his PTSD had caused or 
aggravated his hypertension.

The Veteran perfected his appeal as to the denial of service 
connection for hypertension in May 2006.

The RO again wrote to the Veteran in regard to VCAA notice in 
September 2006.  The letter informed the Veteran that his 
claim for service connection for hypertension was previously 
denied in May 2005 and the appeal period had expired.  He was 
told he had to submit new and material evidence to reopen his 
claim for service connection.  

Upon review of the several notice letters furnished the 
Veteran, the Board concludes that they are inadequate and 
legally insufficient.  The Veteran is seeking service 
connection for hypertension, both on a direct and on a 
secondary basis.  There is no final denial of his claim.  By 
the RO's issuance of the SOC in April 2006 the Veteran's 
timely disagreement with the May 2005 rating decision was 
recognized.  Moreover, the Veteran's substantive appeal for 
the hypertension issue was received within 60 days of the SOC 
in May 2006.  The appeal was, and is, timely.  Thus there is 
no prior, final decision and there is no requirement for the 
Veteran to have to submit new and material evidence to reopen 
his claim.  

On Remand the Veteran must be afforded the proper notice for 
establishing service connection for his hypertension on both 
a direct and secondary basis.  

The VA examiner from December 2004 reported that the Veteran 
had essential hypertension that was unrelated to his service-
connected diabetes mellitus.  Since that time the Veteran has 
had two VA examinations that add evidence to the record that 
may be supportive of the Veteran's claim.  In August 2006 the 
VA examiner stated that the Veteran had concurrent 
hypertension along with his diabetes and peripheral 
neuropathy.  The examiner did not comment further on the 
meaning of this statement and whether it was meant that the 
hypertension was related to the service-connected diabetes 
mellitus.  In addition, the Veteran has developed kidney 
problems that were found to be related to his diabetes 
mellitus by a VA examiner in October 2006.  The Veteran is 
currently service-connected for renal dysfunction, secondary 
to service-connected diabetes mellitus, that is evaluated as 
60 percent disabling.  

The Veteran must be afforded a VA examination to assess his 
claim for service connection for hypertension, to include as 
secondary to his service-connected disabilities.  

Finally, the Veteran submitted a statement reporting that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA) in August 2005.  He reported 
this fact in several later statements.  There is no 
indication in the claims folder that a request was made for 
the SSA records.  The Veteran's records from SSA must be 
requested.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since August 19, 
2008. See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also 
be asked to identify any other records that are relevant to 
his claim and that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  Specifically, the Veteran should 
be advised of the requirements to 
substantiate a claim for service 
connection for his hypertension on both a 
direct and secondary basis.  

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess any 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
folder any medical records identified by 
him which have not been secured 
previously.

3.  The RO should request VA medical 
records pertaining to the Veteran that 
are dated from August 19, 2008, to the 
present.  

4.  The RO must contact the SSA and 
obtain the administrative decision(s) and 
the records relied on for the decision in 
the grant of benefits to the Veteran, to 
include any re-examinations.

5.  The Veteran should be afforded a VA 
examination to address his claim for 
service connection for his hypertension.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is requested to provide an 
opinion whether there is a 50 percent 
probability or greater that the Veteran's 
hypertension is related to his military 
service.  If the answer is negative, the 
examiner is requested to provide an 
opinion as to whether any of the 
Veteran's service-connected disabilities, 
specifically his diabetes mellitus and 
PTSD, can be said to have caused or 
aggravated the Veteran's hypertension.  
The report of examination should include 
the complete rationale for all opinions 
expressed

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


